Citation Nr: 1113932	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  08-08 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date prior to June 7, 2005, for the grant of permanent incapacity for self-support as a helpless child for S.L.H.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran entered active duty in April 1955.  He was officially reported as missing in action in March 1966 and was continued in this status until November 1978, when his status was changed to killed in action.  The appellant is his widow and the mother of S.L.H.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In February 2011, the appellant testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that proceeding is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The first and only claim for permanent incapacity for self-support as a helpless child for S.L.H. was received in June 2005.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to June 7, 2005, for the grant of permanent incapacity for self support for S.L.H. have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.400, 3.401, 3.403 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  These provisions also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the record reflects that the appellant was advised of the criteria necessary to establish S.L.H.'s status as a helpless child by letter mailed in September 2005, prior to the initial adjudication of the claim.  She was provided with notice regarding the effective-date element of the claim by letter mailed in March 2008, after the initial adjudication of the claim.  Although she was not provided with complete notice prior to the initial adjudication of the claim, the Board finds there is no prejudice to the appellant in proceeding with the issuance of a final decision.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the claim in November 2008.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had a complete VCAA notice been provided at an earlier time.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).
 
Moreover, the appellant is challenging the effective date assigned following the grant of the underlying claim for permanent incapacity for self-support for S.L.H.  Since that claim has been granted and an effective date assigned for the award of benefits, the notice requirement has served its purpose and its application is no longer required.  See Dingess, 19 Vet. App. 473.  The Board notes that the appellant has not alleged notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Further, as to the duty to assist, the record reflects that all evidence relevant to the appellant's claim has been secured.  The Board notes that determinations regarding effective dates of awards are based on what is shown by the record and the application of governing law to those findings.  In general, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  Here, the appellant has not identified any pertinent evidence that remains outstanding.  The Board also is unaware of any such outstanding evidence.  Accordingly, the Board will proceed to address the merits of the claim.

Legal Criteria

Dependency and indemnity compensation benefits (DIC) may be paid to the surviving spouse, children, or parents of any veteran who dies after December 31, 1956, while in active military, naval, or air service.  38 U.S.C.A. § 1310(b) (West 2002).  A child of a veteran generally does not qualify as a legally valid claimant for DIC once she attains 18 years of age.  However, a legitimate child of a veteran may be considered a "child" after reaching age 18 for purposes of determining entitlement to DIC if she is unmarried and becomes permanently incapable of self-support by reason of mental or physical defect before reaching age 18.  38 U.S.C.A. § 101(4)(A) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.57, 3.315(a), 3.356 (2010).

In general, the effective date of an award based on a claim for DIC shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a).  Except as otherwise provided, the effective date of an evaluation and award of DIC will be the date of receipt of claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (emphasis added).

In original claims, the effective date of awards of DIC to or for a child, or to or for a veteran or surviving spouse on behalf of such child, is fixed by 38 C.F.R. § 3.400(b) or (c), and 38 C.F.R. § 3.401(b).  See 38 C.F.R. § 3.403(a)(1).  

The provisions of 38 C.F.R. § 3.400(b) address disability benefits, including pension and compensation.  Since the Veteran is presumed to have been killed in action during service and did not receive disability pension or compensation, this section does not apply to the claim.

The provisions of 38 C.F.R. § 3.400(c)(4) address DIC.  This section provides that the effective date of an award of DIC for a child will be the first day of the month in which entitlement arose, if a claim is received within one year after the date of entitlement.  Otherwise, the effective date will be the date of receipt of the claim.

The provisions of 38 C.F.R. § 3.401(b) address additional awards of compensation for dependents.  This section provides that the effective date of an award will be the latest of:  (1) the date of claim, (2) the date dependency arises, (3) the effective date of the qualifying disability rating, provided evidence of dependency is received within one year of notification of such rating action, or (4) the date of commencement of the veteran's award.  "Date of claim" means, in order of applicability:  (1) the date of a veteran's marriage or the birth of his child, or adoption of a child, if the evidence of the event is received within one year of the event; otherwise, (2) the date notice is received of the dependent's existence, if evidence is received within one year of VA's request.

In claims for continuation of payments, the effective date of awards of DIC to or for a child, or to or for a veteran or surviving spouse on behalf of such child, is the child's 18th birthday, if the condition is claimed prior to or within one year after that date.  Otherwise, the award is effective from the date of receipt of the claim.  38 C.F.R. § 3.403(a)(1).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.151(a) (2010).  A "claim" includes a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, though not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155(a) (2010).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Analysis

The Veteran, who was the husband of the appellant and the father of S.L.H., was officially reported as missing in action in March 1966 after the aircraft he was piloting failed to return from a mission in South Vietnam.  In November 1978, when S.L.H. was 16 years old, his status was changed to killed in action.

The record reflects that the appellant submitted a claim for DIC shortly after her husband's status was changed to killed in action in November 1978.  A report of contact form dated in November 1978 indicates that the appellant had spoken with a veterans benefits counselor and discussed "general VA benefits that she and her son and daughter were entitled to receive."  The form notes the appellant's report that S.L.H. "will attend college in the future."  It also notes that the appellant and the counselor had "discussed DIC in detail" and that an application for benefits had been completed.  She submitted an original claim for DIC in December 1978 and a second claim in January 1979.  In both claims, the appellant provided the full names and birth dates of her two children with the Veteran in Box 27A and wrote "N/A" in Box 27D, which asks for the identify of any child of the Veteran "who has been married or is adopted, illegitimate, helpless, a schoolchild or stepchild."

The record shows that the appellant's claim for DIC subsequently was granted.  A Control Document and Award Letter dated in January 1979, prior to S.L.H.'s 18th birthday, reflects that she was receiving additional compensation for S.L.H as a dependent child under the age of 18 years old.  A letter dated in January 1981, after S.L.H.'s 18th birthday, indicates that she was no longer receiving additional compensation for a dependent.

The earliest evidence of record that suggests S.L.H. became permanently incapable of self-support prior to her 18th birthday is a claim submitted by the appellant in June 2005.  In that claim, the appellant wrote that that S.L.H. is permanently helpless due to mental reasons.  She also submitted evidence to support this claim.  Further, the appellant indicated that she was interested in obtaining "retroactive benefits" for S.L.H., despite having been told in the past that no additional benefits were available.  

In May 2007, a decision review officer (DRO) determined that S.L.H. is entitled to benefits because she became permanently incapable of self-support prior to her 18th birthday.  An annotation in the decision under the heading "Family Member Rating Decision" noted that S.L.H. is considered by VA to be a "helpless child" from the date of her 18th birthday in June 1980.  The decision itself did not specifically discuss the effective date of the award of compensation, but an award letter mailed in July 2007 explained that payment would be issued from July 1, 2005, the first day of the month following the effective date, i.e., the date of receipt of the claim for helpless child benefits. 

The appellant argues on appeal that S.L.H. should be recognized as a helpless child and compensated as such, effective from the date of her 18th birthday in June 1980.  She contends that S.L.H. has been permanently and continuously incapacitated since childhood.  She also explains that she did not request benefits for S.L.H. at an earlier date because she was not aware that they were available and because she received poor counseling from VA after the Veteran's status was changed to killed in action.  In addition, she argues that the effective date of the grant of permanent incapacity for self-support for S.L.H. should be the June 1980 date mentioned in the May 2007 DRO decision, rather than the 2005 date discussed in the July 2007 award letter.

The Board has carefully and thoroughly reviewed the record, but it can find no legal basis upon which it may grant the appellant's claim for an earlier effective date.  VA recognizes that S.L.H. became permanently incapable of self-support prior to her 18th birthday, as noted in the May 2007 decision currently on appeal.  Indeed, that recognition was the basis for the additional compensation that was awarded in that decision.  However, the record clearly shows that no claim, either formal or informal, for compensation for S.L.H. due to her status as a helpless child was received within one year of her 18th birthday, or indeed at any time prior to June 7, 2005.  In the absence of such a claim, the effective date for the grant of permanent incapacity for self-support cannot be earlier than June 7, 2005, the date of receipt of the claim.  See 38 C.F.R. §§ 3.400(c)(4), 3.401(b), 3.403(a)(1).  Even construing the helpless child claim as a claim for continuation of DIC benefits pursuant to 38 C.F.R. §3.403(a)(1), no claim was received within one after the date of the child's 18th birthday in June 1980, and hence the award can only be effective from the date of receipt of the claim in June 2005.  While there were earlier DIC claims submitted by the appellant, these were submitted prior to June 1980 in both December 1978 and January 1979, and neither of these claims mentioned anything about seeking helpless child status for S.L.H.  

In reaching the conclusion that the effective for the grant of helpless child DIC benefits cannot be prior to June 2005, the Board has thoroughly examined all documents associated with the claims file prior to June 7, 2005.  With the exception of the December 1978 and January 1979 DIC claims that were already discussed above, none of these documents could reasonably be construed as a formal or informal claim for benefits for S.L.H. due to permanent incapacity for self-support.  As previously mentioned, the appellant's first two DIC claims, filed prior to S.L.H.'s 18th birthday, did not indicate that S.L.H. was incapable of self-support.  Indeed, the report of contact form completed in November 1978 notes the appellant's report that S.L.H. planned to attend college.  Moreover, the only documents dated within one year of S.L.H.'s 18th birthday include a Notice of School Reporting Error dated in May 1980 and letters between the appellant and VA dated in January 1981.  The Notice of School Reporting Error reflects that school certification records were received in April 1980, outside of the 30-day reporting period.  Although the appellant recently testified in February 2011 that S.L.H. unsuccessfully attempted to attend college, the Notice of School Reporting Error from 1980 does not indicate that the late receipt of school records was due to any incapacity of S.L.H.  The letters between the appellant and VA show that the appellant was being paid as a surviving spouse without dependents and that she had requested that one of her checks be re-issued since it had been lost or stolen.  They do not, however, reflect that the appellant wished to include S.L.H. as a dependent or indicate that S.L.H was incapable of self-support.  

There is no question that the evidence currently establishes that S.L.H. became permanently incapable of self-support prior to her 18th birthday.  However, this determination that S.L.H. became permanently incapacitated before the age of 18 cannot serve as the basis for the grant of an earlier effective date since no formal or informal claim was received within one year of her 18th birthday, or indeed at any time prior to June 2005.  

The Board also acknowledges the appellant's statements that she was unaware that benefits were available for S.L.H. as a helpless child prior to 2005 because she received erroneous advice from VA.  The Board notes, however, that even assuming, for the sake of argument, that such erroneous advice was provided as contended by the appellant, faulty advice on the part of VA employees simply cannot serve as the basis for granting an earlier effective date.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (because payment of government benefits must be authorized by statute, erroneous advice given by a government employee cannot be used to estop the government from denying benefits); see also Shields v. Brown, 8 Vet. App. 346, 351 (1995).  

Finally, the Board addresses the appellant's argument that S.L.H.'s 18th birthday in June 1980 is the proper effective date for the award of benefits because the DRO recognized it as the date that S.L.H. became a "helpless child."  The appellant and her representative argued at the hearing that the June 1980 effective date mentioned in the DRO decision is correct and that the June 2005 effective date assigned in the July 2007 award letter is incorrect.  The Board notes, however, that the substance of the DRO decision simply discussed the bases for the determination that S.L.H. became permanently incapable of self-support prior to her 18th birthday.  It did not address the effective date issue.  The notation under the heading "Family Member Rating Decisions" that S.L.H. was a "Helpless Child from" the date of her 18th birthday was not an assignment of an effective date, but rather a confirmation that she is entitled to benefits as a "child" despite having attained 18 years of age on that date.  There is no indication in the DRO decision, or elsewhere in the record, that this notation was intended to assign a June 1980 effective date.  Rather, this notation was simply made to reflect the determination that S.L.H. attained the status of a helpful child as of the date of her 18th birthday, but the recognition of status is a different matter than the effective date that is assigned for the grant of DIC benefits as a helpless child, which here is governed by the date of claim filed in June 2005.  

The Board takes judicial notice of the Veteran's valorous service to his country and the impact that his missing in action status, and subsequent determination many years later of having been killed in action, has had on his family.  In that regard, the Board is deeply sympathetic to the appellant's claim.  However, the Board is precluded by law from granting the relief sought in this appeal.  See 38 U.S.C.A. § 7104(c) (West 2002).  The Board notes, however, that the Secretary has, in certain limited circumstances, the discretionary authority to provide equitable relief, including the payment of moneys to any person whom the Secretary determines is equitably entitled to such moneys.  See 38 U.S.C.A. § 503(a) and (b) (West 2002); 38 C.F.R. § 2.7 (2010).  The Board makes no comment concerning any such separate claim for equitable relief the appellant may wish to bring, and this is not a matter over which the Board would have any jurisdiction. 


ORDER

Entitlement to an effective date prior to June 7, 2005, for the grant of permanent incapacity for self-support as a helpless child for S.L.H. is denied.




______________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


